                Case 2:21-cv-00066-RSL Document 14 Filed 02/03/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8

 9 TORI BELLE COSMETICS LLC,                           Case No. 2:21–cv–00066-RSL
10                        Plaintiff,
                                                    STIPULATION AND ORDER
11         v.                                       REGARDING SERVICE OF PROCESS
12 NATALIE MEEK, et al.,                            AND TIME FOR RESPONSIVE
                                                    PLEADING
13                                 Defendants.
14

15                                       I.      STIPULATION

16         Plaintiff Tori Belle Cosmetics LLC (“Plaintiff”) and Defendants Natalie Meek, Jennifer L.
17 Russo, Kinzie Jones, Anna M. Hone, Johnette Rutledge, Scott R. Seedall, Juvenae LLC, and

18 Juvenae Holdings LLC (“Defendants”) stipulate as follows:

19
       1. Defendants accept service effective February 1, 2021, by delivery of the summons and
20
           complaint to their counsel, Perkins Coie LLP, via email.
21
       2. Defendants may have until March 15, 2021, to answer or otherwise respond to the
22
           complaint.
23

24         Other than as set forth above, this stipulation does not alter any existing case deadlines.

25

26


     STIPULATION AND ORDER REGARDING SERVICE OF
     PROCESS & RESPONSE DEADLINE - 1                                                     K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
                                                                                      FACSIMILE: (206) 623-7022
              Case 2:21-cv-00066-RSL Document 14 Filed 02/03/21 Page 2 of 2




 1          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

 2          DATED this 2nd day of February, 2021.

 3   K&L GATES LLP                                     PERKINS COIE LLP
 4
     By: s/Peter A. Talevich
                                                       By: s/ Elvira Castillo
 5   Peter A. Talevich, WSBA # 42644
                                                       David A. Perez #43959
 6   By s/Daniel-Charles V. Wolf
                                                       Elvira Castillo #43893
     Daniel-Charles V. Wolf, WSBA # 48211
 7                                                     Cara Wallace #50111
     925 Fourth Ave., Suite 2900                       Reina Almon-Griffin #54651
 8   Seattle, WA 98104-1158                            1201 Third Avenue, Suite 4900
     Phone: (206) 623-7580                             Seattle, WA 98101-3099
 9   peter.talevich@klgates.com                        DPerez@perkinscoie.com
     dc.wolf@klgates.com                               ECastillo@perkinscoie.com
10
                                                       CWallace@perkinscoie.com
11    Desiree F. Moore, admitted pro hac vice          RAlmon-Griffin@perkinscoie.com
     70 West Madison Street, Suite 3300                Phone: 206.359.6767
12   Chicago, Illinois 60602
     Phone: (312) 372-1121                             Attorneys for Defendants
13   desiree.moore@klgates.com

14   Attorneys for Plaintiff

15                                              II.     ORDER

16
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
            Dated this 3rd day of February, 2021.
19

20

21                                                    Robert S. Lasnik
                                                      United States District Judge
22

23

24

25

26


     STIPULATION AND ORDER REGARDING SERVICE OF
     PROCESS & RESPONSE DEADLINE - 2                                                      K&L GATES LLP
                                                                                   925 FOURTH AVENUE, SUITE 2900
                                                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
                                                                                       FACSIMILE: (206) 623-7022
